Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-13, 19-20, and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 7,225,886B1), in view of Hall et al. (U.S. 7871133B2).
Regarding claim 11, Hall (‘886) discloses a drill bit (100, figs. 1 and 4) for forming a wellbore through a geologic formation (116), the drill bit (100) comprising: a connector (fig. 1: threads at 102) configured for connection to a drillstring (104), 
a bit body (101) coupled to the connector and defining a bit body rotational axis extending longitudinally therethrough (see figs. 1 and 4); 
a fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) mounted on the bit body (101) and including at least one fixed cutting element (105, 110) thereon for rotation with the bit body about the bit body rotational axis (see figs. 1 4, and 18); 
an adjustable cutting structure (112, fig. 4: adjustable with spring 400) mounted on the bit body (101), the adjustable cutting structure (112) including at least one cutting element (801, fig. 8) protruding from a leading end of the bit body (see figs. 4, and 8) for penetrating the geologic formation (116); 
and an adjustment mechanism (400 in fig. 4) disposed between the bit body (101) and the adjustable cutting structure (112) for supporting the adjustable cutting structure (112) at a plurality of axial positions with respect to the at least one fixed cutting element (fig. 4: spring 400 biases the adjustable cutting structure 112 at a plurality of axial positions). 
However, Hall (‘886) fail to teach wherein the adjustment mechanism comprises a fluidly isolated cavity in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity. 
Hall et al. (‘133) teaches that it is known to bias a cutting element with a gas spring (gas springs comprise an elongated cylinder/fluidly isolated cavity filled with compressible gas, also see col. 4 lines 31-42). 
As both Hall (‘886) and Hall et al. (‘133) teach methods for biasing a cutter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring (400) of Hall (‘886), with the gas spring of Hall et al. (‘133), such that the adjustment mechanism comprises a fluidly isolated cavity in the bit body that is filled with a support material, wherein the support material is a compressible gas fully contained within the fluidly isolated cavity, for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness. 
Regarding claim 12, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 11 above; Hall (‘886) further discloses wherein the fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) comprises a plurality of fixed cutting elements (105, 110) peripherally mounted on the bit body and circumscribing the adjustable cutting structure (see figs. 2 and 4).  
Regarding claim 13, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 12 above; Hall (‘886) further discloses wherein the adjustable cutting structure (112) extends from a centrally-located aperture defined within the bit body (see figs. 2 and 4).  
Regarding claim 19, Hall (‘886) discloses a method of operating a drill bit (100, figs. 1 and 4) for forming a wellbore through a geologic formation (116), the method comprising: rotating (refer to fig. 18) a bit body (101) of the drill bit (100) adjacent the geologic formation (116) to engage a fixed cutting structure (blade holding cutting elements 105, 110, see fig. 1) mounted on a leading end of the bit body (101) and an adjustable cutting structure (112, fig. 4: adjustable with spring 400) at the leading end of the bit body (101) with the adjustable cutting structure (112) disposed at an initial axial position (fig. 4: when spring 400 is in the extended configuration) with respect to the fixed cutting structure (see fig. 4); 
supporting the adjustable cutting structure (112) at the initial axial position with respect to the bit body (101); 
pressing on a spring (400) with the adjustable cutting structure (112, see fig. 4) to adjust the axial position of the adjustable cutting structure (112) with respect to the fixed cutting structure (see figs. 1 and 4), to a second axial position (when the spring 400 is compressed by 112) with respect to the fixed cutting structure that is different than the initial axial position (see fig. 4); 
and rotating the bit body (refer to fig. 18) with the adjustable cutting structure (112) disposed at the second axial position (see fig. 4).
However, Hall (‘886) fail to teach supporting the adjustable cutting structure on a compressible gas sealed within a fluidly isolated cavity defined between the adjustable cutting structure and the bit body; pressing on the compressible gas with the adjustable cutting structure and maintaining the compressible gas fully within the fluidly isolated cavity while adjusting the axial position of the adjustable cutting structure. 
Hall et al. (‘133) teaches that it is known to bias a cutting element/adjustable cutting structure with a gas spring (gas springs comprise an elongated cylinder/fluidly isolated cavity filled with compressible gas, also see col. 4 lines 31-42). 
As both Hall (‘886) and Hall et al. (‘133) teach methods for biasing a cutter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring (400) of Hall (‘886), with the gas spring of Hall et al. (‘133), such that the adjustable cutting structure is supported on a compressible gas sealed within a fluidly isolated cavity defined between the adjustable cutting structure and the bit body; pressing on the compressible gas with the adjustable cutting structure and maintaining the compressible gas fully within the fluidly isolated cavity while adjusting the axial position of the adjustable cutting structure, for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness. 
Regarding claim 20, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 19 above; Hall (‘886) further discloses wherein adjusting the axial position of the adjustable cutting structure (112) comprises altering a weight on bit applied to the drill bit (fig. 4, altering the weight on bit 100 will compress spring 400 and adjust the axial position of 112 since adjustable cutting structure 112 extends beyond the bit body).  
Regarding claim 30, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 11 above; Hall (‘886) further discloses wherein the at least one cutting element (801, fig. 8) is both rotationally coupled (figs. 1, 4, 8, and 18: as the drill bit rotates, the adjustable cutting structure rotates the at least one cutting element 801) to the bit body (101) and axially adjustable with respect to the bit body (axially adjustable by spring 400).  
Regarding claim 31, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 19 above; Hall (‘886), as modified by Hall et al. (‘133) further discloses wherein pressing on the support material comprises compressing the compressible gas sealed within the cavity (see the rejection of claim 19 above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (U.S. 7,225,886B1), in view of Hall et al. (U.S. 7871133B2) as applied to claim 11 above; and further in view of C.B. Day et al. (U.S. 2524428).
Regarding claims 15-16, the combination of Hall (‘886) and Hall et al. (‘133) teach all the features of this claim as applied to claim 11 above; however, the combination of Hall (‘886) and Hall et al. (‘133) fail to teach the adjustable cutting structure comprises one or more rotational cutting members mounted about respective roller axels obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting members comprises a pair of counter-rotational cutting members extending to opposite radial sides of the bit body rotational axis. 
	C.B. Day et al. teach a drill bit (see figs. 1-4) comprising one or more rotational cutting members (19, 20) mounted about a roller axel (18) obliquely supported with respect to the bit body rotational axis (see figs. 1-4), wherein the roller axel (18) is generally perpendicularly arranged with respect to the bit body rotational axis (see figs. 1-4), wherein the one or more rotational cutting members (19, 20) comprises a pair of counter-rotational cutting members (19 and 20 are mounted on opposing sides of the rotational axis of the bit, and will therefore counter-rotate upon rotation of the bit) extending to opposite radial sides of the bit body rotational axis (see figs. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the adjustable cutting structure of Hall (‘886), as modified by Hall et al. (‘133), to include one or more rotational cutting members mounted about a roller axel obliquely supported with respect to the bit body rotational axis on the adjustable cutting structure, wherein the roller axel is generally perpendicularly arranged with respect to the bit body rotational axis, wherein the one or more rotational cutting members comprises a pair of counter-rotational cutting members extending to opposite radial sides of the bit body rotational axis, as taught by C.B. Day et al., for facilitating the drilling process as the bit cuts through the underground rock formation.
Allowable Subject Matter
Claims 1, 5-8, 24, 29, and 32-33 are allowed.
Claims 34-35 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed on 08/04/2022 have been fully considered but they are not persuasive. 
Applicant argues that claims 11 and 19 are allowable over Hall (‘886) in view of Hall et al. (‘133). 
Examiner respectfully disagrees. Hall (‘886) discloses all the features of claim1 1 and 19 except for the adjustment mechanism comprising a compressible gas. Hall et al. (‘133) teaches that it is known to bias a cutting element with a gas spring (gas springs comprise an elongated cylinder/fluidly isolated cavity filled with compressible gas, also see col. 4 lines 31-42). As both Hall (‘886) and Hall et al. (‘133) teach methods for biasing a cutter, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the spring (400) of Hall (‘886), with the gas spring of Hall et al. (‘133), for the predictable result of biasing and providing an automatic reaction when encountering formations of varying hardness. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298.  The examiner can normally be reached on M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/Examiner, Art Unit 3672